        3:18-cv-02377-JMC        Date Filed 03/13/20       Entry Number 48        Page 1 of 7




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA
                                         COLUMBIA

 Jeffrey Allen, individually and as Natural       )
 Guardian and Next Friend for A.A.,               )        Civil Action No. 3:18-02377-JMC
                                                  )
                 Plaintiff,
                                                  )
          vs.                                     )     PLAINTIFF’S VERIFIED PETITION
                                                  )       FOR APPROVAL OF MINOR
 Innovative Hearth Products, LLC,                 )             SETTLEMENT
                                                  )
                 Defendants.                      )
                                                  )
                                                  )
                                                  )
                                                  )



         The parties have settled this action. Plaintiff/Petitioner Jeffrey Allen (“Plaintiff”), on
behalf of his minor child A.A. (“A.A.”), asks the Court to (1) appoint Plaintiff as guardian ad
litem of A.A. for purposes of this settlement, and (2) approve the settlement of A.A.’s claims
against Defendants in this matter on the terms summarized herein and set forth in the attached
copy of the parties’ Settlement Agreement (Exhibit A to the Receipt and Full, Final, and
Complete Release). Plaintiff respectfully submits this Petition in accordance with Local Rule
17.02, D.S.C., and Judge Child’s filing preferences.

   I.       Legal and factual basis of Plaintiff’s authority to seek settlement approval.
         Plaintiff is A.A.’s natural father. A.A. is a minor under the age of eighteen (18) years and

lives with her parents Jeffrey Allen and Lesleigh Allen. Plaintiff is married to A.A.’s natural

mother, Lesleigh Allen, (“Mother”) and she consents to Plaintiff being appointed as A.A.’s

guardian ad litem for the purposes of this settlement. Plaintiff and Mother have had physical

custody of A.A. from birth to the present. Plaintiff and Mother have provided for the health,

safety, care, and nourishment of A.A. from birth to the present.
      3:18-cv-02377-JMC          Date Filed 03/13/20      Entry Number 48       Page 2 of 7




         For these reasons, Plaintiff asks the Court to find good cause to appoint him as the

guardian ad litem for A.A. for purposes of approval of this settlement.

         Defendant Innovative Hearth Products, LLC (hereinafter “Defendant”) is represented by

Claude Prevost of Collins & Lacy, P.C. Defendant manufactured, designed and placed into the

stream of commerce the product that is the subject of this products liability case. Jurisdiction is

proper under 28 U.S.C. § 1332. All parties are properly represented and are properly before the

court.

   II.      The nature of the action.

         Plaintiff’s Complaint alleges that on March 17, 2017, a fireplace manufactured and sold by

Defendant allegedly caused severe burns to A.A.’s when the glass cover of the fireplace detached

and fell on A.A.’s leg.

         Plaintiff alleges that Defendant is responsible for these damages because the fireplace was

defectively designed, negligent, and breached the implied warranty of merchantability.

         a. Plaintiff alleges Defendant is strictly liable for selling a product in a defective,

            unreasonably dangerous condition. See S.C. Code § 15-73-10 et seq.; Kennedy v.

            Custom Ice Equip. Co., 246 S.E.2d 176 (1978); Madden v. Cox, 328 S.E. 2d 108 (Ct.

            App. 1985).

         b. Plaintiff alleges Defendant was negligent in selling the unreasonably dangerous

            fireplace. See Madden v. Cox, 328 S.E. 2d 108 (Ct. App. 1985).

         c. Plaintiff allege Defendant breached the implied warranty of merchantability regarding

            their product. See S.C. Code § 36-2-314; Madden v. Cox, 328 S.E. 2d 108 (Ct. App.

            1985).

         d. Defendant denies Plaintiff’s allegations, including denying any liability or wrongdoing.
         3:18-cv-02377-JMC         Date Filed 03/13/20      Entry Number 48         Page 3 of 7




           The parties mediated the case on January 29, 2020. Attorney Ben McCoy of Howser,

Newman, Beasley served as the mediator.

    III.      Fairness and reasonableness of the settlement.

           Plaintiff’s counsel investigated the claim, drafted and filed the complaint, conducted

discovery, located and retained experts, drafted motions and performed significant legal analysis

regarding Plaintiff’s claim.      Additionally, Defendant engaged in discovery, conduct several

depositions, identified experts, filed a Motion for Summary Judgment, and filed a Motion to

Exclude Plaintiff’s Expert Witness.

           An extensive investigation has been made of the facts and circumstances surrounding the

accident and the resulting injuries to the minor, and the undersigned have been fully advised of

their rights and responsibilities. Plaintiff’s counsel has advised Plaintiff of the various possibilities

and uncertainties of trial and Plaintiff, fully informed, has decided it is in A.A.’s best interests to

settle the case.

    IV.       The nature and extent of injuries.

           A.A. suffered burns and related injuries to her legs, buttocks and hip areas as an alleged

result of the glass door of the fireplace, which is the subject of this litigation, falling on A.A.’s

legs. A.A. was treated at Lexington Medical Center and Doctors Hospital of Augusta. A.A. has

made a full recovery and future medical treatment is not anticipated at this time according to A.A.’s

pediatrician, Dr. Leah Smith. See attached Exhibit A.

    V.        The amount and terms of the settlement and detailed explanation of how
              proceeds will be distributed.

           Plaintiff has agreed to dismissal of this action with prejudice in exchange for a monetary

settlement from Defendant. There has been sought and obtained from Defendant an offer of
       3:18-cv-02377-JMC             Date Filed 03/13/20          Entry Number 48         Page 4 of 7




settlement whereby it has agreed to pay a total sum $xxx1, inclusive of Cash and Periodic Payments

outlined in Exhibit A to the Receipt and Full, Final, and Complete Release, in exchange for a

Release which fully resolves all claims which A.A. and her parents may have against Defendant

rising out of the aforesaid accident.

        Out of the total settlement, $xxx2, is the cost to Innovative Health Products, LLC dba IHP

to provide for the schedule of future periodic payments, for the minor’s sole use and benefit in

consideration of a Release executed by Plaintiff Jeffrey Allen, as guardian ad litem and natural

parent for A.A. The conditions of the structured settlement are set forth in attached Exhibit A to

the Receipt and Full, Final, and Complete Release.

        Out of the total settlement, $xxx3, is proposed to be paid to Plaintiff Jeffrey Allen, for past

medical expenses incurred by Plaintiff on behalf of A.A. for injuries sustained in the incident

subject to this litigation.

        Plaintiff’s counsel Richardson, Patrick, Westbrook & Brickman, have earned $xxx4, in

legal fees to be paid out of the settlement proceeds. The legal fees are proposed to be paid out of

the amount deposited into the escrow account. Additionally, the law firm of Richardson, Patrick,

Westbrook & Brickman has incurred total costs of $xxx5 associated with this matter. The costs

are proposed to be paid out of the amount deposited into the escrow account.

        In consideration of a full and complete release (attached hereto as Exhibit B), executed by

Jeffrey Allen and Lesleigh Allen, individually and as the parents and natural guardians of A.A., of

any and all claims which they may have arising out of the accident and injuries sustained by A.A.




1
  Amount is reflected in Exhibit C to be provided to Judge Childs for in camera review.
2
  Amount is reflected in Exhibit C to be provided to Judge Childs for in camera review.
3
  Amount is reflected in Exhibit C to be provided to Judge Childs for in camera review.
4
  Amount is reflected in Exhibit C to be provided to Judge Childs for in camera review.
5
  Amount is reflected in Exhibit C to be provided to Judge Childs for in camera review.
      3:18-cv-02377-JMC          Date Filed 03/13/20      Entry Number 48         Page 5 of 7




as a result of the accident, including but not limited to, past medical expenses, any future medical

treatment, whether for conditions which are known or unknown at this time, and for any claim for

lost companionship, services or society. Notwithstanding the above, to the extent, if any, that other

medical providers or any other entities whatsoever assert any valid claim or lien against the

settlement proceeds paid hereunder, Petitioners, Jeffrey Allen and Lesleigh Allen, agree that they

shall have sole responsibility for satisfying any such claims, and Defendant shall have no

responsibility or liability for any claims, liens or medical expenses not set forth herein.

       It is in A.A.’s best interests to receive future periodic payments as offered by Innovative

Health Products, LLC dba IHP. Plaintiff, petitioner, believes that the terms of the settlement are

fair and reasonable and in the best interests of his child A.A., and asks the Court to approve the

settlement. The undersigned have fully and carefully considered the aforesaid settlement offer

made to them individually and to Jeffrey Allen in his capacity as Guardian ad Litem for A.A., and

are of the opinion that under the circumstances this offer of settlement is reasonable and proper

and in the best interests of A.A., a minor, and adequately protects his interests, and that the minor

has received good and adequate medical treatment for his injuries, and has obtained excellent

results from such treatment.

       Upon approval by the Court of the proposed settlement in this action, Plaintiff prays that

he be authorized to execute a written Release prepared on behalf of A.A. in favor of Defendant,

and their executors, insurers, administrators, personal representatives, successors and assigns, a

copy of which is attached hereto and marked as Exhibit B.

       WHEREFORE, the undersigned prays that:
         3:18-cv-02377-JMC           Date Filed 03/13/20           Entry Number 48         Page 6 of 7




           1.      Plaintiff is appointed as guardian ad litem of A.A. for purposes of this action and

           is authorized to consummate the settlement to execute the proper receipts and releases for

           all sums to be paid hereunder;

           2.      This court authorize and direct Defendants to pay or have paid on its behalf as set

           forth herein above, the total settlement proceeds of $xxx6, inclusive of Cash and Periodic

           Payments outlined in Exhibit A to the Receipt and Full, Final, and Complete Release, for

           any and all other claims of Plaintiff and A.A, as allocated above ;

           3.      This court authorize Plaintiff to distribute from the total settlement proceeds the

           legal fees to be paid to Richardson, Patrick, Westbrook & Brickman, in the amount of

           $xxx7; plus costs and expenses in the amount of $xxx8 to Richardson, Patrick, Westbrook

           & Brickman.

           4.      The net proceeds of the settlement outlined hereinabove are to be allocated: $xxx9

           to a structured settlement annuity for the benefit of A.A. and $xxx10 for medical expenses

           incurred on behalf of minor, A.A.

           5.      The Settlement Agreement between Plaintiff and Defendants is approved.

           6.      The above-referenced action is dismissed with prejudice and without costs.

           7.      For any such other and further relief as this court shall deem necessary.

           The court retains jurisdiction over this matter for the purpose of enabling any party to the

    Settlement Agreement to apply to the court for such further orders or directions as may be

    necessary or appropriate for the enforcement, interpretation or implementation of the Settlement

    Agreement.


6
  Amount is reflected in Exhibit C to be provided to Judge Childs for in camera review.
7
  Amount is reflected in Exhibit C to be provided to Judge Childs for in camera review.
8
  Amount is reflected in Exhibit C to be provided to Judge Childs for in camera review.
9
  Amount is reflected in Exhibit C to be provided to Judge Childs for in camera review.
10
   Amount is reflected in Exhibit C to be provided to Judge Childs for in camera review.
      3:18-cv-02377-JMC       Date Filed 03/13/20      Entry Number 48   Page 7 of 7




Respectfully submitted this 13th day of March, 2020.



                                           RICHARDSON, PATRICK, WESTBROOK &
                                                BRICKMAN, LLC

                                           By: s/ Brady R. Thomas
                                           Brady R. Thomas (#9623)
                                           E-Mail: bthomas@rpwb.com
                                           Alonzo J. Holloway (#12033)
                                           E-Mail: aholloway@rpwb.com
                                           RICHARDSON, PATRICK, WESTBROOK
                                           & BRICKMAN, L.L.C.
                                           1513 Hampton Street, first floor
                                           Columbia, SC 29201
                                           Telephone No.: (803) 541-7850
                                           Fax No.: (803) 541-9625

                                           ATTORNEYS FOR THE PLAINTIFF
                                           March 13, 2020
